Citation Nr: 0416494	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-24 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1976 to February 
1979.  

By rating action in January 1998, the RO, in part, denied 
service connection for low back and left knee disabilities.  
The veteran and his representative were notified of this 
decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal, in part, from a March 2001 
decision by the RO which denied service connection for low 
back and left knee disabilities on a de novo basis.  In June 
2002, a hearing was held at the RO before the undersigned 
member of the Board.  

In November 2002, the Board found, in part, that the January 
1998 RO decision was final as to the claims of service 
connection for low back and left knee disabilities, but 
determined that the additional evidence was new and material 
sufficient to reopen the claims.  The Board then undertook 
additional development of the issues in November 2002.  In 
May 2003, the Board remanded the appeal to the RO for 
readjudication in light of the decision by the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board remanded the appeal to the RO 
for additional development in October 2003.  

(This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  


REMAND

As indicated above, the Board remanded the appeal to the RO, 
most recently in October 2003, to determine the nature and, 
if possible, etiology of the veteran's low back and left knee 
disabilities.  As was explained in great detail in the 
October 2003 remand, the March 2003 VA examination failed to 
include a response to the specific question of whether the 
service-connected left foot disability was aggravating the 
veteran's left knee and lower back.  The Board directed the 
RO to refer the claims file to the physician who conducted 
the March 2003 examination for an opinion as to the question 
of aggravation.  Not once, but twice now, the question of 
aggravation was not addressed.  Furthermore, the claims file 
was not referred to the physician who conducted the March 
2003 examination, but rather to a physician's assistant, who 
apparently has never actually examined the veteran.  Although 
the assistant indicated that the physician who conducted the 
March 2003 examination shared his opinion, there is no 
indication that the report was reviewed by that physician.  
The repeated failure to obtain the requested opinion requires 
the Board to remand the appeal for compliance with its 
directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also pointed out that while the RO considered the 
appropriate laws and regulations pertaining to secondary 
service connection, it does not appear that consideration was 
given to aggravation of a nonservice connected disability 
under the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  
The most recent supplemental statement of the case (SSOC) 
issued in April 2004 does not reflect any consideration of 
the question of aggravation under Allen.  Therefore, the RO 
should consider the issue of secondary service connection, to 
include the holding in Allen.  

Given the absence of relevant clinical information and the 
failure to obtain the requested medical opinion on the 
question of aggravation, the Board is compelled to remand the 
appeal for additional development.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where, as here, the evidentiary record 
indicates that the claimed disability or symptoms may be 
associated with another service-connected disability.  
38 C.F.R. § 3.159(c)(4)(C) (2003).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The claims file should be referred to 
the VA physician who conducted the March 
2003 examination for review and an 
opinion.  The physician should express an 
opinion as to whether it is at least as 
likely as not that the veteran's low back 
and left knee disabilities are being 
aggravated by his service-connected left 
foot disability.  If aggravated, the 
degree of aggravation should be 
quantified, if possible.  

If the physician is no longer at that 
facility, another VA examination should 
be scheduled with a VA orthopedist.  The 
physician should express an opinion as to 
whether it is at least as likely as not 
that the veteran's low back and left knee 
disabilities are being aggravated by his 
service-connected left foot disability.  
If aggravated, the degree of aggravation 
should be quantified, if possible.  The 
physician should comment on the February 
9, 2000 opinion by the VA physician, and 
indicate agreement or disagreement with 
that opinion.  The physician should 
provide a complete rationale and basis 
for all opinions offered.  If the 
physician is unable to make any 
determination, he should so state and 
indicate the reasons.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If not, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2003).  

4.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  This should 
include consideration of whether any low 
back or left knee disability is 
proximately due to or the result of, or 
being aggravated by the service-connected 
left foot disability.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


